DETAILED ACTION
1.	The following communication is in response to the documents filed on 28-May-2020.  Claims 1-4 are pending in the application.  The IDSs received on 28-May-2020 and 24-January-2021 have been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2017/0247023, which provides a method of controlling the brake system of a vehicle. The method includes receiving one or more electrical signals each indicative of a value of a respective vehicle-related parameter. The method further includes detecting that the vehicle is traveling across a slope based on the value(s) of one or more of the vehicle-related parameters. The method still further includes automatically modifying the amount of brake torque being applied to at least certain of the wheels of the vehicle in response to the detection of the vehicle traveling across a slope, by increasing the amount of brake torque being applied to one or more wheels on one side of the vehicle, and decreasing the amount of brake torque being applied to one or more wheels on the other side of the vehicle. 

2.2	Claims 1-4 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claims 1-4 for a braking control device of a vehicle.
	The invention describes a braking control device of a vehicle, the device comprising an actuator that individually adjusts a braking torque of a wheel of the vehicle, and a controller that executes an antiskid control that adjusts an increase slope of a braking torque of a front wheel on a high friction coefficient side through the actuator when a road surface having a different friction coefficient between left and right wheels of the vehicle is determined.  The device further includes a steering angle sensor that detects a steering angle of a steered wheel of the vehicle, and a yaw rate sensor that detects a yaw rate of the vehicle.  The controller is configured to: calculate a reference turning amount based on the steering angle, calculate an actual turning amount based on the yaw rate, set the increase slope based on a deviation between the reference turning amount and the actual turning amount, and correct the increase slope to be smaller when the deviation is increased, or be larger when the deviation is reduced.
	Furthermore, the invention also discloses a braking control device of a vehicle, wherein the device comprises an actuator that individually adjusts a braking torque of a wheel of the vehicle, and a controller that executes an antiskid control that adjusts an increase slope of a braking torque of a front wheel on an outer side of turning of the vehicle through the actuator when a sharp turn of the vehicle is determined.  The device further includes a steering angle sensor that detects a steering angle of a steered wheel of the vehicle, and a yaw rate sensor that detects a yaw rate of the vehicle.  The controller is configured to: calculate a reference turning amount based on the steering angle, calculate an actual turning amount based on the yaw rate, set the increase slope based on a deviation between the reference turning amount and the actual turning amount, and correct the increase slope to be smaller when the deviation is increased, or be larger when the deviation is reduced.

2.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of 
the present application are found to be patentable over the prior art.
	
Prior Art
3.	The following prior art, discovered in an updated search and herein made of record but not relied upon, is considered pertinent to Applicant’s disclosure, and consists of documents A-C on the attached PTO-892 Notice of References Cited.
	Documents A-C define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing   using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661